department of the treasury internal_revenue_service washington d c significant index no date jul contact person ope lo-t telephone number employer_identification_number dear sir this is in reference to a request for a private_letter_ruling dated date submitted by your authorized representatives concerning the federal tax consequences under sec_4941 of the internal_revenue_code of the proposed transactions described below the information provided indicates that you the foundation are a nonprofit nonstock corporation organized and operated exclusively for charitable scientific and educational_purposes the foundation is exempt from federal_income_tax as an organization described in sec_501 of the code and has been classified as a private_foundation described in sec_509 a the foundation is a private grant making foundation created by b the founder who is deceased the foundation has been carrying out its charitable purposes through a discretionary program of gifts and grants that support various programs including medical_research promotion of the arts protection of the environment and protection of endangered species until his death the founder was the sole contributor to the foundation and thus was a substantial_contributor to the foundation as defined in sec_507 of the code and was the sole member of the foundation as the sole member he had the power to appaint and remove the foundation’s directors at will ‘ under the founder's will the will all the residue of his estate was bequeathed to the foundation included in the estate estate was all of the stock of x an investment_company x and its subsidiaries owned various businesses and assets including all of the stack of y a business_enterprise and related assets y and related assets collectively the businesses in the will founder expressed his intention that the co-executors executors of his estate eventually convert the businesses into cash and distribute the cash to the foundation the will appointed eight individuals all of whom were directors on the date of the founder's death to succeed him as members of the foundation of those eight individuals one has died and another was not re-elected as a director but continues to serve as a member at the present time the board_of directors consists of eleven individuals six of whom are also members several of the members and directors have a relationship with the businesses as either officers or key employees the executors are both members of the foundation and key employees of the businesses pursuant to the foundation’s certificate of incorporation and bylaws and the laws of the state of incorporation the members have the power to appoint or remove directors approximately one year after founder’s death x‘s businesses and assets were restructured the restructuring was designed to rearrange certain of the businesses in a manner that would maximize the proceeds received by the foundation upon their ultimate disposition thereby maximizing the funds available the foundation for its charitable programs another objective of the restructuring was to place the businesses in a logical and manageable structure from an operational and managerial perspective as a result of the restructuring the assets of the businesses are owned by wholly-owned corporate subsidiaries of t a limited_liability_company holding_company which is owned by the foundation the managers of t are the executors of the will until his retirement from y in c was an employee of y's corporate predecessor for approximately years and was the chief operating officer for many of those years following his retirement c was retained as a consultant to advise the corporate predecessor of holding_company on business matters c was appointed to the board_of directors of the foundation by founder but c has never been a member of the foundation c attended no foundation meetings until after founder’s death c was selected by founder to serve on the board_of directors to help assure that his knowledge expertise and advice concerning the various business operations then owned by the founder would continue to be available to the foundation following founders’ death c attended a total of six special board meetings before his resignation neither c nor any member of his family or any entity in which c or his family has a percent or greater interest has made any contributions to the foundation similarly no member of c's family is a foundation_manager with respect to the foundation following founder's death the individual who succeeded c as chief operating officer of y contracted a serious illness c was persuaded to return to y as chief_executive_officer on an emergency basis and generally to oversee the operations of the businesses during the administration of the estate and the expected disposition of certain of the businesses by t prior to the formation of holding_company a bank bank was retained to assist and advise the executors of the will in the selling of all or a portion of the businesses during the period prior to c's resignation from the foundation’s board_of directors sometimes hereafter described as the first round of the bidding process and the period thereafter is sometimes referred to as the second round c participated in the auction process acting in his capacity as the chief executive oficer of y by i compiling information on the businesses as requested by bank ii assisting bank in the preparation of a memorandum describing the assets and operations of the businesses iii participating in discussions concerning which potential bidders to contact iv reviewing the bids submitted in the first round of the auction process and v meeting with and otherwise assisting -- bidders as they conducted their due diligence in the late stages of the first round of the bidding process the foundation retained a prominent investment firm investment bank to work with the bank and provide advice to the foundation in connection with the sale of all or a portion of the businesses investment bank reviewed the sales process to date and conducted its own independent review of the businesses subsequent to the retention of investment bank bank and investment bank the financial advisors reviewed the bidding process to date and resolved to commence an additional round of bidding five days after the investment bank was retained by the foundation c resigned as a director of the foundation the next day c submitted a bid on his own behalf for y and other assets of the foundation simultaneously with submitting his own bid c recused himself from representing any of the businesses during the bidding process and discontinued any contact with other bidders or potential bidders all bidders involved in the original and the new bidding round have been advised of c's bidder status and his recusal from the sales process since c's recusal from the sales process the financial advisors have recontacted all previous bidders and solicited several new bidders both the old and the new bidders are in the process of revisiting the relevant company facilities conducting additional due diligence and meeting with company officials other than c under the supervision of the financial advisors the financial advisors have distributed additional written material to all bidders c was not involved in the preparation of this material but did receive a copy of the material like other bidders c and each of the other bidders have discussed the terms of their respective bids with the financial advisors c will participate in the bidding process on the same terms as the other bidders each set of bids will be evaluated by holding_company and foundation with the assistance of the financial advisors the sales of all or a portion of the businesses will be subject_to the approval of the court in the state of m having jurisdiction over the estate in addition any sale of the assets will require the approval of m's office of attorney_general sec_4941 of the code imposes an excise_tax on an act or acts of self-dealing between a disqualified_person and private_foundation sec_4941 of the code defines an act of self-dealing to include - a sale_or_exchange or leasing of property between a private - foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4946 b of the code defines the term disqualified_person to include a foundation_manager sec_4946 of the code defines the term foundation_manager to include an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation in revrul_76_448 1976_2_cb_368 an exchange of securities between a private_foundation and a corporation that was previously a disqualified_person by reason of the ownership of more than percent of its total combined voting power by the former foundation_manager did not result in an act of ell self dealing the status of the corporation as a disqualified_person with respect to the foundation rested solely upon the ownership of more than percent of its total combined voting power by the former foundation_manager the status of the former foundation_manager as a disqualified_person with respect to the foundation rested solely upon his capacity as a foundation_manager the former foundation_manager resigned years prior to the exchange and did not participate in planning the exchange_offer while he was a disqualified_person c resigned his position as a director of the foundation prior to submitting his bid for the assets at that time he was no longer a disqualified_person since his status as a disqualified_person rested solely upon his capacity as a foundation_manager hhowever important facts that distinguish this case from the situation presented in revrul_76_448 are that c was an active_participant in the planning of the sale of the businesses and as the chief operating officer of y is in a position of authority with respect to the employee directors and employee members nevertheless in addition to the fact that c is no longer part of the decision-making process a number of factors will have the effect of preventing c from exercising any undue influence over the sale of assets by the foundation these factors include an open bidding process designed to obtain fair_market_value for the assets the solicitation of additional bidders during the second round of bids c's recusal from the bidding process other than as a bidder after his resignation as a director of the foundation and the retention of independent financial advisors to evaluate the bids moreover the sale of assets by the foundation will occur under the scrutiny and supervision of the state court of jurisdiction and must be approved by m s office of attorney_general it is also important to note that the sale of the businesses by the foundation is a direct result of founder's intentions as expressed in the will this fact insulates c from any suggestion or inference that while he was a disqualified_person he may have instigated or otherwise set in motion the chain of events that will eventually lead to the sale of the assets the foundation has made the following representations with respect to this ruling_request c has not participated in fixing the compensation or bonuses of employee-directors at any time the foundation has received representations from the executors that the compensation and bonuses of employee-directors have been paid for no reason other than sound business reasons - the foundation believes that all reasonable efforts will be made to maximize the sales_price of the business and that the foundation’s directors will act in accordance with their fiduciary duty_of loyalty to the foundation the foundation represents that there was no understanding or arrangement between the foundation and c to either reopen the bidding to accommodate a bid from c or to allow any preference to c in the second ar subsequent round of bids over other bidders accordingly based on the facts and representations received to date we rule as follows because c is not a foundation_manager or otherwise described in sec_4946 a of the code he is not a disqualified_person and any sale transaction in which all ora of portion of the stock and or assets of the businesses owned directly or indirectly by the foundation is sold to c or to any entity in which c has an interest including any such sale transaction which includes the lending of money or extension of credit to c or any entity in which c has an interest will not result in an act of self-dealing under sec_4941 this ruling is directed only to the foundation sec_6110 k of the code provides that it may not be used or cited as precedent sincerely rgbert c harper jr chief exempt_organizations technical branch
